DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 11 March 2022 has been entered in full.  Claims 1-6 are amended.  Claim 14 is cancelled.  Claims 1-13 are pending.
Claims 3, 4, 6, 8, 9, 12, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 30 November 2021.
Claims 1, 2, 5, 7, 10, and 11 are under consideration in the instant application as they read upon the elected species of SEQ ID NO: 14.

Withdrawn Objections and/or Rejections
1.	The objection to the specification as set forth at page 3 of the previous Office Action of 21 December 2021 is withdrawn in view of the amended specification (11 March 2022).
2.	The objection to claims 2, 4, and 7 as set forth at page 3 of the previous Office Action of 21 December 2021 is withdrawn in view of amended claim 2 (11 March 2022).
3.	The rejections of claims 1, 2, 5, 7, 10, 11, and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as set forth at page 4 of the previous Office Action of 21 December 2021 are withdrawn in view of the amended and cancelled claims (11 March 2022).
4.	The rejection of claim 14 under 35 U.S.C. 112 (a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (scope of enablement) as set forth at pages 4-9 of the previous Office Action of 21 December 2021 is withdrawn in view of the cancellation of claim 14 (11 March 2022).
5.	The rejection of claims 1, 2, 5, 7, 10, 11, and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Srivastava, P.K. (US 2001/0034042) as set forth at pages 11-12 of the previous Office Action of 21 December 2021 is withdrawn in view of the amended and cancelled claims (11 March 2022).  Specifically, Srivastava does not teach a peptide consisting of the amino acid sequence of SEQ ID NO: 14.
6.	The rejection of claims 1, 2, 5, and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Ting et al. (DNA 7: 275-286, 1988) as set forth at pages 12-13 of the previous Office Action of 21 December 2021 is withdrawn in view of the amended and cancelled claims (11 March 2022).  Specifically, Ting et al. does not teach a peptide consisting of the amino acid sequence of SEQ ID NO: 14.

Maintained Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1, 2, 5, 7, 10, and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature (natural phenomenon) without significantly more. Claim 1 is directed to a peptide for screening highly efficient stem cells, the peptide consisting of the amino acid sequence of SEQ ID NO: 14 (elected species).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The basis for this rejection is set forth for claims 1, 2, 5, 7, 10, 11, and 14 at pages 9-11 of the previous Office Action of 21 December 2021.
Claim 1 recites a peptide for screening highly efficient stem cells, the peptide consisting of the amino acid sequence of SEQ ID NO: 14, as an active ingredient, and thus, the claims are directed to a composition of matter, which is one of the statutory categories of invention (see MPEP §2106, subsection III, step 1 of the subject matter eligibility test in the 2019 Revised Patent Subject Matter Eligibility Guidance).  Additionally, the claim limitations set forth a judicial exception (see MPEP §2106, subsection III, 2019 Revised Eligibility Guidance, revised step 2A, Prong One: Yes) because the claims recite a peptide consisting of the amino acid sequence of SEQ ID NO: 14 (elected species), which is natural phenomenon (i.e., product of nature) (see Ting et al., DNA 7: 275-286, 1988; Figure 4, page 280, line “2640”;; see also sequence alignment attached to the previous Office Action as Appendix A).  Therefore, based upon the limited disclosure in the specification, there is no indication that the peptide consisting of the amino acid sequence of SEQ ID NO: 14 of the claims has any characteristics (structural, functional, or otherwise) that are different from naturally occurring proteins that comprise the amino acid sequence of SEQ ID NO: 14.  Thus, the claims are directed to product claims that recite a peptide consisting of the amino acid sequence of SEQ ID NO: 14 that is a natural product that is not markedly different in structure or function from naturally proteins that comprise the amino acid sequence of SEQ ID NO: 14.  The claims also do not recite any additional elements that integrate the judicial exception into a practical application (revised step 2A: Prong Two: No).  
Furthermore, each claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception.  Although instant claim 1 recites that the peptide screens for highly efficient stem cells and claim 5 recites that the peptide recognizes ATP degradation products, there is no indication from the instant specification that the claimed peptide is markedly different in structure or function from naturally occurring peptides comprising the amino acid sequence of SEQ ID NO: 14.  As there are no different characteristics between the claimed nature-based product and its natural counterpart, the claimed peptide that consists of the amino acid sequence of SEQ ID NO: 14 does not have markedly different characteristics and the claims as a whole do not amount to significantly more than each “product of nature” by itself (step 2B: No). 
Therefore, the claimed peptide for screening highly efficient stem cells, the peptide consisting of the amino acid sequence of SEQ ID NO: 14 (elected species), is not significantly different from a natural peptide that comprises the sequence of SEQ ID NO: 14 and the claims do not qualify as eligible subject matter under 35 U.S.C. §101. See Diamond v. Chakrabarty, 447 U.S. 303 (1980) and Association for Molecular Pathology v. Myriad Genetics, 569 U.S. __, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013) and chttp://www.uspto.gov/patents/law/exam/examguide.jsp.

(i)	At the middle of page 6 of the Response of 11 March 2022, Applicant argues that the peptide consisting of the amino acid sequence of SEQ ID NO: 14 according to the present invention is a peptide fragment including a partial amino acid sequence of GRP78 protein, not the naturally occurring GRP78 protein itself, and it corresponds to a newly synthesized peptide consisting of only 18 amino acid residues for the recognition of ATP in the nucleus regulated by GRP78.  Applicant submits that it cannot be regarded as a naturally occurring substance itself, and corresponds to an artificially manufactured effective part of a naturally occurring substance.
	Applicant’s arguments have been considered but are not found to be persuasive. Claim 1 is directed to a peptide that is made up of a fragment of the naturally occurring GRP78 protein.  In Association for Molecular Pathology v. Myriad Genetics, 569 U.S. __, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013), the Supreme Court held that  “Myriad did not create anything. To be sure, it found an important and useful gene, but separating that gene from its surrounding genetic material is not an act of invention.” Id. at 2117. “Myriad found the location of the BRCA1 and BRCA2 genes, but that discovery, by itself, does not render the BRCA genes ‘new . . . composition[s] of matter,’ § 101, that are patent eligible.” Id. “Nor are Myriad’s claims saved by the fact that isolating DNA from the human genome severs chemical bonds and thereby creates a nonnaturally occurring molecule.” Id. at 2118. The same analysis applies to the instant claims. Claim 1 is directed to a fragment of a naturally occurring protein, separated from the rest of the protein. Applicant has identified certain peptides, with naturally occurring amino acid sequences, that have the property of recognizing high-efficiency stem cells, but that does not render the peptides new compositions of matter that are patent eligible. Rather, claims 1, 2, 5, 7, 10, and 11 are directed to a product of nature.  Based upon the limited disclosure in the specification, there is no indication that the peptide consisting of the amino acid sequence of SEQ ID NO: 14 of the claims has any characteristics (structural, functional, or otherwise) that are different from naturally occurring GRP78 (that comprises the amino acid sequence of SEQ ID NO: 14).  At page 6, lines 4-6, the instant specification teaches that the GRP78-derived peptide of the present invention can serve as a cell surface marker that binds to the binding domain of the GRP78 protein on the cell surface.  However, there is no evidence that the binding activity of the claimed peptide fragment is any different from the binding activity of GRP78 to the cell surface.  As there are no different characteristics between the claimed nature-based product and its natural counterpart, the claimed peptide that consists of the amino acid sequence of SEQ ID NO: 14 does not have markedly different characteristics and the claims as a whole do not amount to significantly more than each “product of nature” by itself.


(ii)	At the bottom of page 6 of the Response, Applicant asserts that compared to GRP78 protein, the peptide of SEQ ID NO: 14 according to the present invention has “significantly more” in effect.  Applicant asserts that unlike GRP78 protein, the peptide of SEQ ID NO: 14 has binding ability to both GRP78 protein and ATP, and further it was confirmed that it has a binding ability similar to that of the GRP78 antibody and the ATP antibody.  At page 7 of the Response, Applicant has data reproduced in two graphs.  At the bottom of page 7 through the top of page 8, Applicant argues that the peptide of SEQ ID NO: 14 exhibits a comparable binding affinity to the antibody to GRP78 and ATP, and it is possible to select senescent cells effectively, while having advantages in terms of such as the production cost, immune response (when the antibody is administered into the body, it induces an immune response due to its high molecular weight), and toxicity (the claimed peptide has a short half-life). 
	Applicant’s arguments have been considered but are not found to be persuasive.  Although Applicant indicates the two graphs presented at page 7 of the Response of 11 March 2022 demonstrate that the peptide of SEQ ID NO: 14 has binding ability to both GRP78 and ATP (similar to that of anti-GRP78 and anti-ATP antibodies), Applicant’s argument is not persuasive because the evidence must be submitted in the form of a declaration under 37 C.F.R. 1.132.  The data in the graphs is not discussed in the instant specification (or originally filed figures) and an unsupported bar graph is not proper evidence, since it has not been peer-reviewed and its contents have not been attested to under 37 CFR 1.132.  Without submission under 37 C.F.R. 1.132 , it is unclear where the data in the graphs originate from or the experimentation methodology undertaken to generate such data.  Furthermore, even if submitted under 37 C.F.R. 1.132, it is noted that the graphs do not provide any comparison between the characteristics (such as structure or function) between the peptide consisting of SEQ ID NO: 14 and the full-length GRP78 protein (that comprises the peptide sequence).  






Conclusion
No claims are allowable.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
11 June 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647